Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
STATEMENT OF REASONS FOR ALLOWANCE

	In claim 1, the recitation of “a submerged pod defining an interior volume with a non-corrosive environment; a water turbine disposed proximal to the submerged pod; a generator disposed within the interior of the submerged pod; a rotatable linkage transferring kinetic energy at the water turbine to the generator; and an electrical conduit linking the generator to an energy receptor unit on the flotation module for transferring electrical energy from the generator thereto,”; in claim 8, the recitations of “a rotatable linkage transferring kinetic energy at the water turbine to the generator; an energy receptor unit; an electrical conduit linking the generator to the energy receptor unit; an underwater pod for containing gas; and a gas replenishment unit for adding gas to the underwater pod”, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 1 and 8, are neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references. Thus, claim 18 and its dependent claims are allowable.  The closest reference is US 2010/0283248 (Moffat), that discloses the overall system including buoy 26, venturi 31, generator, propeller 21, and tube 30, but without the recitations noted above.  It would not have been obvious to modify Moffat to come up with the claimed invention without impermissible hindsight reconstruction.



Conclusions
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
5/4/2022